Civil action by ultimate consumer to recover of manufacturer or bottler damages resulting from drinking bottled beverage containing noxious substance.
On 4 March, 1938, the plaintiff purchased from a retail merchant in Varina, N.C. a bottle of Coca-Cola which had been manufactured or bottled and placed on the market by the defendant. The plaintiff testified that upon drinking the Coca-Cola he became violently ill and suffered from burns in his mouth and throat. It is alleged that the Coca-Cola contained sodium carbonate, a deleterious substance.
It is recited in the agreed statement of case on appeal that the plaintiff offered in evidence, "the summons in this action, dated 13 June, 1935, and the complaint filed on the same day." Objection by defendant; overruled; exception.
At the close of plaintiff's evidence, the defendant moved for judgment of nonsuit, which was overruled, and prayed for a directed verdict, which was denied. The defendant offered no evidence.
Verdict and judgment for plaintiff, from which the defendant appeals, assigning errors.
One member of the Court, Schenck, J., not sitting, and the remaining six being evenly divided in opinion whether error appears in respect of the motion to nonsuit and the prayer for a directed verdict, these rulings are permitted to stand, accordant with the usual practice in such cases, without becoming precedents, and hence no recital of the evidence is deemed appropriate. Cole v. R. R., 211 N.C. 591, 191 S.E. 353.
There was error, however, in permitting the plaintiff to offer his complaint in evidence which entitles the defendant to a new trial. Luptonv. Day, 211 N.C. 443, 190 S.E. 722. The material allegations of the complaint were denied in the answer, and its admission in evidence was an inadvertence.
Plaintiff suggests an amendment to the record in this respect, pointing out that error seems apparent — the date of the summons patently so — and motion is lodged to this effect. The case having been settled by agreement is subject to correction only in like manner. Gorham v. Ins.Co., 215 N.C. 195, 1 S.E.2d 569. The transcript imports verity, and we are bound by it. S. v. Dee, 214 N.C. 509, 199 S.E. 730.
The result is another hearing.
New trial.